JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and appendix filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders filed on February 29, 2008, and April 28, 2008, be affirmed. Appellant’s mandamus petition sought to compel the judiciary to grant a hearing and consider evidence linked to his criminal and civil cases. The district court properly denied mandamus relief, because appellant failed to demonstrate that he has “no other adequate means to attain the relief he desires” or that his right to relief is “clear and indisputable.” Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35, 101 S.Ct. 188, 66 L.Ed.2d 193 (1980). Furthermore, the district court did not abuse its discretion in denying appellant’s motion for reconsideration of the dismissal order, see Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C.Cir.1996), nor his motion for appointment of counsel. See Willis v. FBI, 274 F.3d 531, 532 (D.C.Cir.2001).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.